PER CURIAM.
The writ of certiorari was granted to review the decision of the District Court of Appeal, Fourth District, in Jefferson v. State, 320 So.2d 827 (Fla. 4th DCA, 1975), because of apparent conflict with Jefferson v. State, 334 So.2d 178 (Fla. 4th DCA, 1976). We have this date quashed the decision of the District Court of Appeal in the latter case, State v. Jefferson, 347 So.2d 427 (Fla.1977). Having dispelled the conflict, the writ heretofore issued is hereby discharged. Cf. Adams v. State, 341 So.2d 765 (Fla.1976).
It is so ordered.
OVERTON, C. J., and ADKINS, ENGLAND, SUNDBERG and KARL, JJ., concur.
*430BOYD, J., dissents with an opinion.
HATCHETT, J., dissents.